Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
This communication is in response to the amendment filed 09/12/2022. Claims 1, 18 have been amended. Claims 1-16, 18 are presented for examination.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-16, 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Based upon consideration of all of the relevant factors with respect to the claims as a whole, the claims are directed to non-statutory subject matter which do not include additional elements that are sufficient to amount to significantly more than the judicial exception because of the following analysis.
Claim 1 is drawn to a method which is within the four statutory categories (i.e., method).  
Independent claim 1 recites connecting a potential patient with a doctor by: a. receiving…patient information from a user including an identification of a medical need, wherein the identification of a medical need has been [provided]…; b. receiving…filter criteria comprising a particular disease or affliction and doctor information from said doctor including contact information of said doctor, wherein the filter criteria and doctor information has been [provided]…; c. determining whether a match exists where said match occurs when said medical need matches the particular disease or affliction; d. [providing]…said patient information if said match exists; e. receiving…a decision…indicating whether said doctor is willing to schedule an appointment with said user; and f. [providing]…after receipt…of said decision…the contact information of said doctor if said doctor is willing to schedule an appointment with said user.
Under its broadest reasonable interpretation, the limitations noted above, as drafted, covers certain methods of organizing human activity (i.e., managing personal behavior or relationships or interactions between people…following rules or instructions), but for the recitation of generic computer components. That is, other than reciting a “server,” the claim encompasses rules or instructions to help a patient schedule an appointment with a doctor, which is described as human activity in ¶ 0002-0003 of the specification. If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or relationships or interactions between people, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 
Claim 1 recites additional elements (i.e., computer network, server, first device, second device) to perform the abstract idea. Looking to the specifications, a server and first and second devices are described at a high level of generality (¶ 00028; ¶ 00034-00036), such that it amounts to no more than mere instructions to apply the exception using generic computer components. Furthermore, receiving and transmitting data over a “computer network” only generally links the use of a judicial exception to a particular technological environment or field of use, which does not impose meaningful limits on the scope of the claim. The additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea. 
The additional elements noted above have been reevaluated under step 2B and do not provide “significantly more” when taken either individually or as an ordered combination. The use of a general purpose computer or computers (i.e., server, first device, second device) does not impose any meaningful limitation on the computer implementation of the abstract idea, so it does not amount to significantly more than the abstract idea. Also, the limitations of receiving and transmitting data over a computer network has been recognized by the courts as well-understood, routine, and conventional elements/functions and thus, cannot provide “significantly more.” See: MPEP § 2106.05(d)(II). 
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements individually. The combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology and their collective functions merely provide a conventional computer implementation of the abstract idea. Furthermore, the additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of generally linking the abstract idea to a particular technological environment or field of use, as the courts have found in Parker v. Flook; similarly, the current invention merely limits the claimed calculations to the healthcare industry which does not impose meaningful limits on the scope of the claim. Therefore, there are no limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception. 
Dependent claims 2-16, 18 include all the limitations of the parent claims and further elaborate on the abstract idea discussed above and incorporated herein. 
Claims 2-16, 18 further define the analysis and organization of data for the performance of the abstract idea and do not recite any additional elements. Thus, the claims do not integrate the abstract idea into a practical application and do not provide “significantly more.”
Although the dependent claims add additional limitations, they only serve to further limit the abstract idea by reciting limitations on what the information is and how it is received and used. These information characteristics do not change the fundamental analogy to the abstract idea grouping of “Certain Methods of Organizing Human Activity,” and, when viewed individually or as a whole, they do not add anything substantial beyond the abstract idea. Furthermore, the combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology. Therefore, the claims when taken as a whole are ineligible for the same reasons as the independent claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-10, 13-16, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over White et al. (U.S. Patent App. Pub. No. US 2015/0006265 A1, hereinafter referred to as "White") in view of Olsen et al. (U.S. Patent App. Pub. No. US 2017/0278209 A1, hereinafter referred to as "Olsen").
Regarding (currently amended) claim 1, White teaches a method of connecting a potential patient with a doctor comprising: 
a. receiving, over a computer network (White: ¶ 0115-0116; ¶ 0127), on a server (White: ¶ 0121, i.e., “The services of the Fulfillment System 2700 are provided by the Fulfillment Server(s) 155”), patient information from a user including an identification of a medical need (White: figure 9, i.e., “List of URGS Provided” include “First Aid” and “Medical Services”; ¶ 0156, i.e., “determines the URGS sought by the Seeker”), wherein the identification of a medical need has been input into a first device configured to transmit the patient information over the computer network (White: figure 1, i.e., “Seeker” devices 110-119 communicate via “W.A.N.” 140 with Fulfillment System 150; ¶ 0122); 
b. receiving, over the computer network, on the server, filter criteria…and doctor information from said doctor including contact information of said doctor (White: ¶ 0138; ¶ 0207, i.e., “preferences--preset by the Provider in the Provider's Profile in the Database 158”; ¶ 0357-0359), wherein the filter criteria and doctor information has been input into a second device configured to transmit the filter criteria and doctor information to the server (White: figure 1, i.e., “Provider” devices 190-199 communicate via “W.A.N.” 140 with Fulfillment System 150; ¶ 0123); 
c. determining whether a match exists (White: figure 3, element 340, i.e., “Determine potential match of Seeker and Provider(s) based on their respective profiles”; ¶ 0206-0207)...; 
d. transmitting, over the computer network, from the server to said second device, said patient information if said match exists (White: figure 2, i.e., “Proffer at least one Provider of Urgent Service(s) and/or Good(s) (USGs) to Seeker” 230 before “Seeker Selects a Provider”; figure 3, i.e., “Proffer Provider(s) to Seeker” 230 includes “Determine potential match of Seeker and Provider(s) based on their respective profiles” 340; ¶ 0209, i.e., “the Seeker selects an URGS Provider…the Fulfillment System 150, sends Dr. White a notice to his mobile communication device--see FIG. 12-alerting him to expect to be contacted by a Seeker--Mirabella Sanchez”; ¶ 0211, i.e., “the Provider--having been alerted to expect to be contacted by a new Seeker--can view the Locale of the new Seeker”); 
e. receiving, over the computer network, on the server from said second device, a decision from said second device indicating whether said doctor is willing to schedule an appointment with said user (White: figure 5, element 550, i.e., “Provider chose to accept Seeker anyway?”; ¶ 0171); and 
f. transmitting, over the computer network after receipt on the server of said decision, to said first device the contact information of said doctor if said doctor is willing to schedule an appointment with said user (White: figure 5, i.e., if “Yes” to “Provider chose to accept Seeker anyway?” then “Display Confirmation to Seeker” 580; ¶ 0172; ¶ 0173, i.e., “the Fulfillment System 150 offers the Seeker the opportunity to initiate contact with the selected Provider immediately”; ¶ 0209-0210). 
Yet, White does not explicitly teach, but Olsen teaches, in the same field of endeavor,
b. receiving, over the computer network, on the server, filter criteria comprising a particular disease or affliction (Olsen: ¶ 0242, i.e., Examiner interprets “the particular doctor's strength…with regard to annual foot exams” for a “type 2 diabetes patient” as the claimed filter criteria comprising a particular disease or affliction)…
c. determining whether a match exists where said match occurs when said medical need matches the particular disease or affliction (Olsen: ¶ 0235; ¶ 0260, i.e., “Once a need is identified for the identified patient by the needs identification engine 1682, the need is paired with one or more medical practitioners in the practitioner registry 1660 that have patients that are determined to be successful with regard to that particular need, i.e. one or more medical practitioners that have a relatively higher “strength” with regard to that specific need and meet specified filter criteria”); 
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include the filter criteria comprising a particular disease or affliction and determining whether a match exists where said match occurs when said medical need matches the particular disease or affliction, as taught by Olsen, within the system of White, with the motivation of “balancing the relative needs of the patient and the strengths/weaknesses of the medical practitioners so as to select the best or optimum care team for the patient” (Olsen: ¶ 0240).
Regarding (original) claim 2, White and Olsen teach the method according to claim 1 further comprising repeating the steps (a)-(h) with at least one other potential patient (White: abstract, i.e., Examiner interprets the use of the system by a plurality of “seekers” as the claimed repeating of the steps with at least one other potential patient; ¶ 0213, i.e., “two other Seekers traveling to Provider Dr. White's Locale”).
Regarding (original) claim 3, White and Olsen teach the method according to claim 2, wherein the patient information from said at least one other potential patient is transmitted to said doctor after receiving said decision from said doctor (White: figure 5, i.e., if “Yes” to “Provider chose to accept Seeker anyway?” then “Make Seeker Data Available for Provider(s) on Need-to-Know basis” 560; ¶ 0172; ¶ 0213, i.e., “the Fulfillment System 150 periodically updates the a tracking map--as it may appear on Provider Dr. White's mobile communication device--to reflect changes in the Locale of Seekers traveling to the Provider's Locale”).
Regarding (previously presented) claim 4, White and Olsen teach the method according to claim 1 further comprising: 
receiving, over the computer network doctor information and filter criteria from at least one other doctor (White: abstract, i.e., Examiner interprets the use of the system by a plurality of “providers” as the claimed receipt of doctor information and filter criteria from at least one other doctor; ¶ 0164-0165; ¶ 0208, i.e., “three potential URGS Providers--the dentists”); and 
transmitting, over the computer network, said doctor information for each doctor that is willing to schedule an appointment with said user (White: ¶ 0164, i.e., “present the resulting set of potential Providers to the Seeker”; ¶ 0165; ¶ 0208).
Regarding (original) claim 5, White and Olsen teach the method of claim 1 further comprising receiving available appointment times from said doctor if said doctor is willing to schedule an appointment (White: ¶ 0212).
Regarding (original) claim 6, White and Olsen teach the method of claim 1 further comprising scheduling an appointment for said potential patient with said doctor (White: ¶ 0212, i.e., “set up an appointment for Mirabella”).
Regarding (previously presented) claim 7, White and Olsen teach the method of claim 1 further comprising receiving, over the computer network, referral information for one or more other practitioners from said doctor if said doctor is unwilling to schedule an appointment (Per MPEP § 2111.04(II), “the broadest reasonable interpretation of a method (or process) claim having contingent limitations (i.e., “if said doctor is unwilling to schedule an appointment”) requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met” and does not distinguish the claimed invention from the prior art).
Regarding (previously presented) claim 8, White and Olsen teach the method of claim 1 further comprising transmitting, over the computer network, to said user information specific to a geographic location proximal with the practice location of said doctor (White: ¶ 0165, i.e., “the set of potential Providers is displayed on a map that shows their approximate Locales and their relative proximity to the Seeker”; ¶ 0208).
Regarding (original) claim 9, White and Olsen teach the method according to claim 8, wherein said information is advertising specific to said geographic location (White: ¶ 0165, i.e., “the set of potential Providers is displayed on a map that shows their approximate Locales and their relative proximity to the Seeker”; ¶ 0208).
Regarding (original) claim 10, White and Olsen teach the method according to claim 9, wherein said advertising relates to amenities (White: ¶ 0165, i.e., “the set of potential Providers is displayed on a map that shows their approximate Locales and their relative proximity to the Seeker”; ¶ 0207-0208).
Regarding (previously presented) claim 13, White and Olsen teach the method of claim 1 further comprising transmitting, over the computer network, patient evaluations relating to said doctor, where said patient evaluations are collected from previous patients of said doctor (White: ¶ 0146, i.e., “some information in a Provider's Profile may be entered by Seekers--typically in the form of ratings”; ¶ 0154).
Regarding (original) claim 14, White and Olsen teach the method of claim 13, wherein said patient evaluations comprise a rating system (White: ¶ 0146, i.e., “some information in a Provider's Profile may be entered by Seekers--typically in the form of ratings”; ¶ 0154).
Regarding (original) claim 15, White and Olsen teach the method of claim 14, wherein said rating system is numeric (White: ¶ 0154, i.e., “a given Provider's ranking may be represented by…some number of stars, a ranking number”).
Regarding (original) claim 16, White and Olsen teach the method of claim 1, wherein said doctor information comprises data about said doctor's experience, credentials, and/or awards (White: ¶ 0343, i.e., “years of experience”).
Regarding (currently amended) claim 18, White and Olsen teach the method of claim 1, further comprising facilitating contact between said doctor and patient if said doctor is willing to schedule an appointment with said user (White: figure 5, i.e., if “Yes” to “Provider chose to accept Seeker anyway?” then “Display Confirmation to Seeker” 580; ¶ 0172; ¶ 0173, i.e., “the Fulfillment System 150 offers the Seeker the opportunity to initiate contact with the selected Provider immediately”; ¶ 0209-0210) by email, text message, or instant messaging (White: ¶ 0209, i.e., “the Provider--Dr. Keith White--has preset his preferences in his Provider Profile in the Database 158 such that the Fulfillment System 150 prompts the Seeker--Mirabella--to contact Dr. White, as shown in FIG. 11, by…the virtual button 1120 to text directly from her mobile communication device”; ¶ 0377, i.e., Examiner interprets “facilitating a potential provider to utilize the Provider account facilities of the MCDUF system 2700…corresponding current preferences for Seeker call and message routing”).
Claim(s) 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over White et al. (U.S. Patent App. Pub. No. US 2015/0006265 A1, hereinafter referred to as "White") in view of Olsen et al. (U.S. Patent App. Pub. No. US 2017/0278209 A1, hereinafter referred to as "Olsen"), as applied to claims 1-10, 13-16, 18, further in view of Olsen et al. (U.S. Patent App. Pub. No. US 2017/0278209 A1, hereinafter referred to as "Olsen").
Regarding (original) claim 11, White and Olsen teach the method according to claim 10.
Yet, White and Olsen teach do not explicitly teach, but Olsen teaches, in the same field of endeavor, wherein said amenities are selected from the group consisting of lodging, dining, food delivery, transportation, and entertainment (Olsen: ¶ 0042).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include the lodging, dining, food delivery, transportation, or entertainment as selections for amenities, as taught by Olsen, with the system of White and Olsen, with the motivation to “customize or personalize a patient care plan for the specific patient such that the patient is presented with a resulting patient care plan that the patient feels is tailored specifically to them and they way they conduct their lives” (Olsen: ¶ 0040).
Regarding (original) claim 12, White and Olsen teach the method according to claim 10.
Yet, White and Olsen teach do not explicitly teach, but Olsen teaches, in the same field of endeavor, wherein said amenities are selected from the group consisting of pharmacies, nursing services, and rehabilitation services (Olsen: ¶ 0042).
The obviousness of combining the teachings of White and Olsen are discussed in the rejection of claim 11, and incorporated herein.
Response to Arguments
Applicant's arguments filed 09/12/2022 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed hereinbelow in the order in which they appear in the response filed 09/12/2022.
In the remarks, Applicant argues in substance that:
Regarding the 112(b) rejections, “claims have been amended to specify that these steps are occurring over the same computer network and on the same server.”
Regarding the 112(d) rejections, “claim 18 is amended to specify the recited contact occurs "by email, text message, or instant messaging." These forms of contact are not recited in claim 1, and therefore the rejection is overcome.”
Regarding the 101 rejections, 
“the present claims involve a unique and non-conventional data transmission pattern that collects, analyzes, and facilitates doctor/patient communication over the computer network. The claims present the application of a novel and non-routine process, that when applied to the internet as an ordered combination, provide significantly more than what may have been performed at the time of filing. Moreover, over the computer network, a person of ordinary skill in the art (POSA) would have understood the complexities associated with the transmission of medical information, such as encryption requirements. The present claims, "when taken as an ordered combination, provide unconventional steps that confine the abstract idea to a particular useful application." See July 2015 Subject Matter Eligibility Update Appendix 1 and 4-5. Nevertheless, the Examiner evidences that the rejection has not considered these as an ordered combination, by indicating that "[c]laim limitations regarding the type of data (i.e., what information is used to perform the abstract idea) only serve to further limit the abstract idea, and is interpreted as part of the abstract idea." See OA at 15-16. Such analysis may be appropriate if the claims include "only well-understood, routine, conventional activity." However, the Examiner's refusal to consider the ordered combination and the claims as a whole is deficient. The present claims do not "define only well-understood, routine, conventional activity" or are prevalent in common use in the industry…the present claims, in the particular order recited, involve significantly more than generic known data filtering conferring eligibility to the present claims…The Examiner has not provided any factual basis to determine what was well-understood, conventional, and routine activity in relation to these ordered steps…The entire rejection is premised on evaluation individual limitations, separated between the allegedly abstract idea and application to a computer network, with no evaluation of the claimed their ordered combination of elements.”
Regarding the 102 and 103 rejections, the cited prior art references fail to teach the amended claim limitations because “claim 1 has been amended to specify the doctor transmits filter criteria involving a particular disease or affliction and a match is generated when the patient's medical need is matched to that particular disease or affliction. White does not disclose any matching procedure involving these parameters.”
It is respectfully submitted that Examiner has considered Applicant’s arguments and finds them partially persuasive. Examiner has attempted to address all of the arguments presented by Applicant; however, any arguments inadvertently not addressed are not persuasive for at least the following reasons:
In response to Applicant’s argument that (a) regarding the 112(b) rejections, “claims have been amended to specify that these steps are occurring over the same computer network and on the same server” and (b) regarding the 112(d) rejections, “claim 18 is amended to specify the recited contact occurs "by email, text message, or instant messaging." These forms of contact are not recited in claim 1, and therefore the rejection is overcome”:
It is respectfully submitted that the amendments overcome the aforementioned rejections and Examiner withdraws the 112(b) rejections of 1, 4, 7-8, 13 and the 112(d) rejections of claim 18 from Office Action dated 03/11/2022.
In response to Applicant’s argument that (c) regarding the 101 rejections,
“the present claims involve a unique and non-conventional data transmission pattern that collects, analyzes, and facilitates doctor/patient communication over the computer network. The claims present the application of a novel and non-routine process, that when applied to the internet as an ordered combination, provide significantly more than what may have been performed at the time of filing. Moreover, over the computer network, a person of ordinary skill in the art (POSA) would have understood the complexities associated with the transmission of medical information, such as encryption requirements. The present claims, "when taken as an ordered combination, provide unconventional steps that confine the abstract idea to a particular useful application." See July 2015 Subject Matter Eligibility Update Appendix 1 and 4-5. Nevertheless, the Examiner evidences that the rejection has not considered these as an ordered combination, by indicating that "[c]laim limitations regarding the type of data (i.e., what information is used to perform the abstract idea) only serve to further limit the abstract idea, and is interpreted as part of the abstract idea." See OA at 15-16. Such analysis may be appropriate if the claims include "only well-understood, routine, conventional activity." However, the Examiner's refusal to consider the ordered combination and the claims as a whole is deficient. The present claims do not "define only well-understood, routine, conventional activity" or are prevalent in common use in the industry…the present claims, in the particular order recited, involve significantly more than generic known data filtering conferring eligibility to the present claims…The Examiner has not provided any factual basis to determine what was well-understood, conventional, and routine activity in relation to these ordered steps…The entire rejection is premised on evaluation individual limitations, separated between the allegedly abstract idea and application to a computer network, with no evaluation of the claimed their ordered combination of elements”:
It is respectfully submitted that the recited claim limitations encompassing “collects, analyzes, and facilitates doctor/patient communication” are interpreted as rules or instructions to help a patient schedule an appointment with a doctor, which is part of the abstract idea, and not as additional elements to be evaluated under the 2b (i.e., “significantly more”) analysis, as stated in the 101 analysis of Office Action dated 03/11/2022. 
Applicant further argues “the present claims involve a unique and non-conventional data transmission pattern...The claims present the application of a novel and non-routine process” and “the present claims collect, filter, and analyze data that has never been collected, filtered, or analyzed before over a computer network.” However, “a claim for a new abstract idea is still an abstract idea. The search for a § 101  inventive concept is thus distinct from demonstrating § 102  novelty…Because they are separate and distinct requirements from eligibility, patentability of the claimed invention under 35 U.S.C. 102  and 103  with respect to the prior art is neither required for, nor a guarantee of, patent eligibility under 35 U.S.C. 101.” See: MPEP § 2106.05(I).
Applicant further argues “over the computer network, a person of ordinary skill in the art (POSA) would have understood the complexities associated with the transmission of medical information, such as encryption requirements.” However, evaluated under step 2a, receiving and transmitting data over a “computer network” only generally links the use of a judicial exception to a particular technological environment or field of use, which does not impose meaningful limits on the scope of the claim; evaluated under step 2b, the limitations of receiving and transmitting data over a computer network has been recognized by the courts as well-understood, routine, and conventional elements/functions and thus, cannot provide “significantly more.” See: MPEP § 2106.05(d)(II). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements individually. The combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology and their collective functions merely provide a conventional computer implementation of the abstract idea. 
Even if there are “complexities associated with the transmission of medical information, such as encryption requirements,” the disclosure does not provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing a technical improvement addressing “complexities associated with the transmission of medical information, such as encryption requirements”; the claims of the present invention encompasses rules or instructions to help a patient schedule an appointment with a doctor, which is an administrative problem, not a technical problem. Examiner cannot find and Applicant has not identified any problem caused by the technological environment to which the claims are confined (i.e., a well-known, general purpose computer). While the specification need not explicitly set forth the improvement, the disclosure does not provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing a physical improvement to the computer or any other technical improvement. See MPEP § 2106.04(d)(1) and 2106.05(a).
Applicant further argues “The present claims, "when taken as an ordered combination, provide unconventional steps that confine the abstract idea to a particular useful application." See July 2015 Subject Matter Eligibility Update Appendix 1 and 4-5.” However, Applicant fails to specify how the “ordered combination” provides “unconventional steps” and to what “particular useful application” the abstract idea is confined. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements individually. The combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology and their collective functions merely provide a conventional computer implementation of the abstract idea. Furthermore, Applicants arguments seem to rely on the July 2015 Subject Matter Eligibility Update Appendix 1 and 4-5, which have been superseded by subsequent guidance (i.e., 2019 Revised Patent Subject Matter Eligibility Guidance). 
Applicant further argues “the Examiner evidences that the rejection has not considered these as an ordered combination, by indicating that "[c]laim limitations regarding the type of data (i.e., what information is used to perform the abstract idea) only serve to further limit the abstract idea, and is interpreted as part of the abstract idea." See OA at 15-16. Such analysis may be appropriate if the claims include "only well-understood, routine, conventional activity." However, the Examiner's refusal to consider the ordered combination and the claims as a whole is deficient.” However, Applicant seems to have taken Examiner’s response out of context, as Examiner has considered the claims as a whole; as stated in Office Action dated 03/11/2022: “[c]laim limitations regarding the type of data (i.e., what information is used to perform the abstract idea) only serves to further limit the abstract idea, and is interpreted as part of the abstract idea”, and not as additional elements to be evaluated under the 2b (i.e., “significantly more”) analysis. Furthermore, the claim limitations of “receiving and transmitting data over a computer network only generally links the use of a judicial exception to a particular technological environment or field of use, which does not impose meaningful limits on the scope of the claim, and reevaluated under step 2b, the limitations of receiving and transmitting data over a computer network has been recognized by the courts as well-understood, routine, and conventional elements/functions and thus, cannot provide “significantly more.” Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements individually. The combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology and their collective functions merely provide a conventional computer implementation of the abstract idea. Furthermore, the additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of generally linking the abstract idea to a particular technological environment or field of use. Therefore, there are no limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception.”
Applicant further argues “The present claims do not "define only well-understood, routine, conventional activity" or are prevalent in common use in the industry…the present claims, in the particular order recited, involve significantly more than generic known data filtering conferring eligibility to the present claims.” However, Examiner did not argue that the present claims "define only well-understood, routine, conventional activity." Applicant argues “As explained by the Court in DDR Holdings, LLC v. Hotels. Com, "these claims stand apart because they do not merely recite the performance of some business practice known from the pre-internet world along with the requirement to perform it on the internet"…Instead, the "particular arrangement of elements is a technical improvement over prior art ways of filtering such content." See Bascom Global Internet Services v. At&t Mobility…The "claims at issue here specify how interactions with the internet are manipulated to yield a desired result-a result that overrides the routine and conventional sequence of events" when medical information is transmitted over a computer network. See DdR.” However, Applicant fails to specify how the claims of the present invention are similar to the claims found eligible in the aforementioned court cases of DDR Holdings and Bascom. For example, where do the claims of the present invention recite “interactions with the internet” and how “are [they] manipulated to yield a desired result-a result that overrides the routine and conventional sequence of events”? The claims were found eligible in the aforementioned court cases of DDR Holdings and Bascom because they provided improvements to computer functionality or other technical field. As stated previously, Examiner cannot find and Applicant has not identified any problem caused by the technological environment to which the claims are confined (i.e., a well-known, general purpose computer). While the specification need not explicitly set forth the improvement, the disclosure does not provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing a physical improvement to the computer or any other technical improvement. See MPEP § 2106.04(d)(1) and 2106.05(a). 
Applicant further argues “The Examiner has not provided any factual basis to determine what was well-understood, conventional, and routine activity in relation to these ordered steps.” However, Berkheimer only requires evidence that additional elements that were asserted by the examiner as representing extra-solution activity are well-understood routine and conventional. What Examiner evaluated in the Office Action dated 03/11/2022 and in the above Office Action, as well-understood, routine, and conventional elements/functions were the limitations of receiving and transmitting data over a computer network, which the courts have recognized as well-understood, routine, and conventional elements/functions and thus, cannot provide “significantly more.” See: MPEP § 2106.05(d)(II).
Applicant further argues “The entire rejection is premised on evaluation individual limitations, separated between the allegedly abstract idea and application to a computer network, with no evaluation of the claimed their ordered combination of elements.” However, as stated previously, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements individually. The combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology and their collective functions merely provide a conventional computer implementation of the abstract idea. Furthermore, the additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of generally linking the abstract idea to a particular technological environment or field of use. Therefore, there are no limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception.”
The Applicant may wish to take the lack of subject matter eligibility into account when deciding whether to continue with prosecution; the Examiner has reviewed the as-filed disclosure and is unable to suggest a path forward with regard to overcoming the subject matter eligibility rejection.
Examiner maintains the 101 rejections of claims 1-16, 18, which have been updated to address Applicant’s amendments and remarks and to comply with the 2019 Revised Patent Subject Matter Eligibility Guidance in the above Office Action.
In response to Applicant’s argument that (d) regarding the 102 and 103 rejections, the cited prior art references fail to teach the amended claim limitations because “claim 1 has been amended to specify the doctor transmits filter criteria involving a particular disease or affliction and a match is generated when the patient's medical need is matched to that particular disease or affliction. White does not disclose any matching procedure involving these parameters.”:
It is respectfully submitted that Examiner has applied new passages and citations to the amended claims at the present time, as addressed in the above Office Action, and the analogous independent claims and the remaining dependent claims have been taught by the applied/recited passages and citations, as addressed in the above Office Action.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Emily Huynh whose telephone number is (571)272-8317. The examiner can normally be reached on M-Th 8-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.H./Examiner, Art Unit 3626

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626